Citation Nr: 0217593	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02 10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection for the 
cause of the veteran's death.  

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel









INTRODUCTION

The veteran had active service from December 1946 to August 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the 
veteran's death was denied in a February 1985 rating 
decision; the appellant did not submit a notice of 
disagreement with this decision within one year of notice 
thereof.

2.  The evidence submitted since February 1985 is either 
cumulative of information considered at that time, or does 
not bear directly and substantially upon the specific matter 
under consideration in that it fails to suggest an 
etiological relationship between the cancer that led to the 
death of the veteran and either active service or a service 
connected disability.  


CONCLUSIONS OF LAW

1.  The February 1985 rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death is final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.105(a) (2001).  

2.  The additional evidence submitted since 1985 is not new 
and material, and the claim for service connection for the 
cause of the veteran's death may not be reopened.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5108 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 3.307, 3.309, 
3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant, the widow of the veteran, contends that she 
has submitted new and material evidence to reopen her claim 
for entitlement to service connection for the cause of the 
veteran's death.  She believes that the migraine headaches 
for which the veteran was service connected were actually an 
early manifestation of the illness which led to his death.  
She notes that the primary cause of the veteran's death has 
been attributed to lung cancer, and that all other tumors 
were believed to have metastasized from that location.  
However, she believes that his primary tumors were actually 
located in the brain, that these were the cause of his 
migraine headaches in service, and that the lung cancer 
which caused the death of the veteran was the result of 
metastases from the brain.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  VA 
also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2098 (2000) (VCAA) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  

After the receipt of the April 2000 request to reopen her 
claim for service connection for the cause of the veteran's 
death, the RO contacted the appellant by letter, and 
provided her with information concerning what evidence was 
required for a well grounded claim.  Although the portions 
of this letter concerned with well grounded claims are no 
longer applicable, the information concerning the type of 
evidence required to prevail in her claim remains relevant.  
The appellant was requested to identify all sources of 
medical treatment regarding the veteran's illness.  This 
letter also informed the appellant that all records 
concerning treatment from VA sources would be obtained by VA 
on her behalf.  It added that she was responsible for 
obtaining records from private sources, but that VA would 
obtain them on her behalf if she provided authorization.  An 
August 2001 letter to the appellant informed her of the 
VCAA, and asked her to identify any additional records that 
might be obtained on her behalf.  After authorization was 
received from the appellant, VA contacted all treatment 
sources.  Some private treatment sources indicated that the 
veteran's records had been destroyed after they reached a 
certain age.  However, the record indicates that after 
several requests were made by VA, all available records have 
been obtained from each identified treatment source.  After 
the appellant was provided with notice of the decision in 
this case and after she submitted a notice of disagreement, 
she was provided with a statement of the case.  The 
statement of the case contained the laws and regulations 
pertinent to her claim, as well as the provisions of the 
VCAA.  This informed her of the manner of evidence required 
to prevail in her claim, and indicated who was responsible 
for obtaining this evidence.  An August 2002 reply from the 
appellant said that she did not want a hearing, and wished 
for her case to be forwarded to the Board.  The Board must 
conclude that the duties to notify and assist have been 
completed, and that the appellant was made aware of what 
evidence she should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the appellant resulting 
from this decision does not affect the merits of her claim 
or substantive rights, for the reasons discussed above, and 
is therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a malignant tumor, 
or a tumor of the brain becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of a tumor during 
active service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principle or 
a contributory cause of death.  The service-connected 
disability is considered the principle cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  38 C.F.R. 
§ 3.312.

To be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death. 
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to 
have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service- connected disease or injuries of any evaluation 
(even though evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions.  38 C.F.R. § 3.312 (c) 

A review of the record indicates that entitlement to service 
connection for the cause of the veteran's death was denied 
in a February 1985 rating decision.  The appellant did not 
submit a notice of disagreement of this decision within one 
year of notice thereof.  Therefore, the February 1985 
decision is final, and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 
3.105(a).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the 
RO may not thereafter be reopened and allowed.  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides 
that "[i]f new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, the [VA] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (as in effect prior to August 
29, 2001).  Under this standard, new evidence may be 
sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

The record shows that at the time of the veteran's death, 
service connection had been established for migraine 
headaches, evaluated as 10 percent disabling, as well as 
right renal lithiasis, back strain, the residuals of a 
fracture of the right ankle, the residuals of fractures of 
the 4th and 5th metacarpals of the right hand, and the 
residuals of fractures of the 4th and 5th metacarpals of the 
left hand, each evaluated as zero percent disabling.  

The evidence considered by the February 1985 rating decision 
included the veteran's service medical records, the reports 
of VA examinations conducted in June 1969 and July 1969, the 
report of a February 1976 VA examination, and the veteran's 
September 1984 death certificate.  

The September 1984 death certificate stated that the place 
of the veteran's death was a hospital.  The immediate cause 
of death was poorly differentiated squamous cell carcinoma 
of the left lung.  Other conditions contributing to but not 
related to the immediate cause of death were metastases to 
the brain and bone, anemia, and malnutrition.  An autopsy 
was not performed. 

A review of the service medical records is entirely negative 
for a diagnosis of cancer of the lung or brain.  Treatment 
for migraine headaches was noted, but there was no medical 
opinion indicating that a possible cause of the veteran's 
headaches included tumors.  The August 1966 discharge 
examination was negative for cancer, and a chest X-ray study 
conducted at that time was normal.  

The VA examinations conducted in June 1969 and July 1969, 
and in February 1976 were negative for evidence or a 
diagnosis of cancer.  

The February 1985 rating decision concluded that the onset 
of the veteran's fatal conditions was not during active 
military service or during the one year presumptive period 
following separation from service.  It further concluded 
that the veteran's multiple service-connected disabilities 
did not contribute materially or substantially to his death 
from a widespread malignancy. 

The evidence received since February 1985 includes the 
veteran's service personnel records.  These records are 
negative for any evidence of cancer.  In addition, they do 
not show service in the Republic of Vietnam, and his lung 
cancer may not be presumed to have developed as a result of 
exposure to Agent Orange.  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).  

The evidence also includes private treatment records dated 
from 1978 to July 1984.  These records show complaints of 
chest pains and migraine headaches, as well as chest X-ray 
studies.  However, they are negative for a diagnosis of 
cancer prior to July 1984.  The veteran had complaints of 
headaches and diplopia in April 1984.  However, a May 1984 
brain scan was normal.  July 1984 records indicate that the 
veteran was seen in the emergency room, and was described as 
seriously ill.  Additional July 1984 records include a note 
stating that the veteran has lung cancer and brain tumors.  
The etiology of this illness was not noted.  

After careful review of the additional evidence, the Board 
is unable to find that it is both new and material.  The 
personnel records were not before the decisionmakers in 
1985.  However, they do not bear directly and substantially 
upon the specific matter under consideration.  These records 
do not contain any information regarding the veteran's 
cancer, and do not show that he was exposed to Agent Orange 
during service.  The private medical records do contain 
information regarding the veteran's cancer, and were also 
not before the decisionmakers in 1985.  However, these 
records merely show that the veteran had lung cancer and 
brain tumors.  This information was contained in the 
September 1984 death certificate, and is not new.  
Furthermore, as they do not indicate how long the veteran's 
illness had been present, or express an opinion regarding 
its etiology, they are not material.  

In reaching this decision, the Board has considered the 
contention of the appellant that she was told by one of the 
veteran's doctors that the veteran's brain tumors and not 
his carcinoma of the lung were actually the primary source 
of his cancer.  This doctor's records have apparently been 
destroyed.  However, even if those records were available, 
there is no indication that he or any other doctor ever 
expressed an opinion stating either the veteran's cancer 
began during active service or within the one year 
presumptive period following service, or that there was any 
relationship between his service connected migraine 
headaches and his brain tumors.  In fact, the additional 
private medical records show that a May 1984 brain scan was 
normal.  The Board is mindful of the appellant's sincere 
belief that there is a relationship between the veteran's 
migraines and his brain tumors.  However, the appellant is 
not a physician, and she is not qualified to express a 
medical opinion as to such a relationship.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, as there 
is no new and material evidence, the claim may not be 
reopened. 


ORDER

New and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause 
of the veteran's death; the appeal is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

